              Case 2:20-cv-01503-JAD-DJA Document 3 Filed 08/24/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Micah Anderson                                            Case No.: 2:20-cv-01503-JAD-DJA

 4            Petitioner

 5            v.                                                  Order Dismissing Action

 6 CCDC Administration, et al.,                                           ECF No. 1

 7            Respondents

 8            This action is a petition for a writ of habeas corpus by Micah Anderson, who is

 9 apparently incarcerated at the Clark County Detention Center. Anderson submitted his habeas

10 petition 1 for filing on August 13, 2020. He did not pay the $5 filing fee, and he did not submit

11 an application to proceed in forma pauperis. Anderson’s habeas petition also was not prepared

12 on the form approved by the court, and it is incomplete and plainly without merit. 2

13            For these reasons, the court summarily dismisses this case without prejudice to

14 Anderson’s ability to initiate a new habeas corpus action in this court. If Anderson wishes to

15 initiate a habeas corpus action in this court, he must (1) submit a fully completed petition for writ

16 of habeas corpus on a correct form; and (2) either pay the correct filing fee ($5) or submit a fully

17 completed application to proceed in forma pauperis on the court-required form.

18            IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice, and

19 the Clerk of the Court is directed to ENTER JUDGMENT ACCORDINGLY. A certificate of

20 appealability is DENIED because jurists of reason would not find debatable whether the court

21 is correct in dismissing this action;

22

23   1
         ECF No. 1.
     2
         See LSR 3-1.
     Case 2:20-cv-01503-JAD-DJA Document 3 Filed 08/24/20 Page 2 of 2



 1   IT IS FURTHER ORDERED that the Clerk of the Court is directed to:

 2      •   SEND to the Petitioner

 3                    A copy of this order;

 4                    Two copies of the form for a petition for a writ of habeas corpus;

 5                    Two copies of the form for an application to proceed in forma

 6                     pauperis for a prisoner; and

 7                    Any available instructions regarding those forms;

 8      •   ADD Aaron D. Ford, Attorney General of the State of Nevada, to the docket for

 9          this case as counsel for the Respondents; and

10      •   SERVE the Respondents with a copy of the habeas petition (ECF No. 1-1) and a

11          copy of this order. Respondents need take no action with respect to this case.

12   Dated: August 24, 2020.

13
                                                   U.S. District Judge Jennifer A. Dorsey
14

15

16

17

18

19

20

21

22

23



                                               2
